Title: John Wilson to Thomas Jefferson, November 1814
From: Wilson, John
To: Jefferson, Thomas


          Sir,  Washington City November  1814.
          It is painful, to know we live in such an age, that the most laudable sentiments which can emanate from the mind of man, if they come not from the highest & as it may be called, disinterested source, lose much of the influence they would otherwise acquire. It is a knowledge of that frailty, which has determined me to lay before you, a sketch, of the doctrine & discipline, which at present prevails, in regard to a very important subject, that of
          National Clerks.
          I shall endeavor to exhibit, some of the leading consequences of the system, &, to point out the road to reformation; not doubting, that in the course of the discussion, you will sanction the plan in the tenor of your correspondence.
          I have been a Clerk in the Accountant’s Office W.D. nearly ten years; I have been an attentive witness to the mode & effects of employing & paying the Clks in various Departments & Offices, resulting from the present organization of the rewards & rewarded, the employer & employed. My subject very much concerns the disparity of Clerks’ Salaries. Would you believe that I have heard the exclamation from those having a mediocrity of Salary “It is not the amount of Salary I care for, it is the inevitable degradation; & I would rather even get 200 or 300$ less than I do, provided an equalization could be effected, that all should be on an equal footing.” Mark, in the narrative, what the term all indicates.
          Were I guided altogether by Self interest, I might have contented myself with a private communication to my own employer, of the Sentiments avowed; but wishing for a general & Speedy reformation, I shall not be ashamed to pursue & to support the discussion in a more public manner. It is one of the few blessings resulting from the evils of war, that it teaches us “the greatest knowledge is ourselves to know;” it shews us the dependance on each other and disposes the heart to the cultivation of friendship with all classes. Having premised thus much my motive is first to procure justice to the community of Clerks.
          It is a matter of notoriety, that, on an average, the disbursement for living is double what has hitherto been the maximum; from this I am unable any longer to repress such facts & declarations, as may induce the proper authority to provide for inadequate Salaries. If the Records of Salaries are examined, it will be found that they have been augmented in the war, State & navy Departments, in a ratio of equalization & justice, more consonant to the emergency of the times & to the equitable nature of our excellent government, upon which they were, at first, founded. I say at first, because in the infancy of those institutions of the government, (when there were but few gentlemen in an office) Congress considered, that none but discreet, respectable, experienced men of business, should be employed as national Clerks; men possessing the ground work for acquiring the official duties in all their mysterious ramifications. They knew what compensation was adequate to such qualifications, and appropriated a like Sum for each, upon the Same principle, that they now appropriate a like sum, annually, for the Head of an Office which they have created; it makes no odds who succeeds to this office, they give them all alike. Not because a man who just comes into office, knows as much, the nature of official transactions as a nine years incumbent; no, no, but on the presumption that every successor possesses the ground work, & makes up in attention, what his predecessor was worth by practice. By that equalization, the Same respectability was attached to one branch of business & to one clerk, as another; precisely as the Same respectability attaches to the Sucessor as to the predecessor of an office. In those days, so jealous were legislatures of improper partiality, or improper prejudice to any one Clerk; so cautious were they of not interrupting that harmony which the law of equal Salary is calculated to promote, that an appropriation even for extra Services could not be paid to a person already employed. This is now the case with the Clerks to the Secy of the Senate & those to the Clerk of the H of Representatives. Congress gives them all the Same Salary which they have generously encreased Since the war from 1000 to 1250$, but they can receive nothing for extra Service; because it is considered, this would interfere or interrupt the regular process of business; whereas an equal Salary would only prevent a man from endeavouring to do too much, by which he must ultimately become unable to do enough. This is a Salutary regulation, inasmuch, as it would banish that most unblushing manoeuvre of lighting up the offices, or writing by candlelight during the session of Congress, just for So long as business is neglected in the day time & the official hours. an admirable method, upon my word, to reward for extra Services & to bestow the surplus as the Clerks term it!
          It were to be wished that the Head of every department & office, Stimulated by a noble emulation, would follow the course with Clerks, which was adopted in early times, as well as that which is pursued at present, by Some of the official employers, & by Congress in regard to their Engrossing clerks, of equalizing & increasing the Salaries of those who have not been hitherto favoured. What can be more just at least, than to give the Clerks in the accountant’s Office (principally examining Clerks) as much as those in any other Department or Office, & to place them more upon an equal footing? Their duties are without question the most arduous, the most intricate of any under the government. What is more difficult than the investigation, the tracing, retracing, discovering differences, & settlement of such voluminous masses of accounts as they have, with the notations, correspondence; & dissections in those settlements 10 to 20 times over, into the specific appropriations!
          How absurd the idea of giving one successor to the same office more than another, yet not more so than the practice of allowing each Clerk, selected & employed on the like business, 20, 10, 5, 3, 2, nay I dare say even 1 dollar more than the other! I say nothing of the disparity with respect to minors; where they are employed in Offices, the distinction in their Salary is proper, until they arrive at maturity.
          Nothing herein contained is designed to impair the system of preeminent or principal & subordinate Clerks; I would only inculcate, that each denomination should be perfectly coordinate & receive a coequal Salary, distinguishing between principal Clerks & Clerks. This I think the most effectual means to banish every thing inordinate. An equal participation in the Public bounty is the true way to excite that ingeniousness ingenuousness & uniform diligence amongst the Clerks which is necessary to the due performance of the national business.
          I come now more particularly to notice that odious distribution of the Salary appropriation which withholds from one coordinate clerk 5 & 600$ more than another; a disparity I will venture to affirm, which, considering the equality of services rendered, no other government has exceeded. Four or 5 grades of Clerks we have, yes, and perhaps 20 gradations in their emoluments, does it comport it comport with the dignity of this government? Does not every one who gets 10$ more than another think himself that much a better Clerk? You might with the same impropriety give to one Captn 200$ more than another Captain, or to one private of the Same Company 50$ more than another. Only see the analogy, is there more reason for one, than the other distinction? Say, let me ask, is this the way to put all the wheels of office in motion, is this the way that justice is to be done, either to the nation or to the individuals concerned? The beautiful theory of our Republican institutions & the Spirit of our constitution indeed, is but a shadow, if we permit such a custom to usurp the dictates of our understanding. By this, do we not revive the execrable System of Lords & vassals, Patricians & Plebians, with all the trans atlantic distinctions or orders of persons & things which are perfectly assimilated? Is A to languish in obscurity & receive less for his clerical than B for his miscellaneous services, because A brings not with him in office all the advantage of intimate acquaintance with the employer, or a mass of recommendations equal to those of a more fortunate fellow citizen?
          I understand the Clerks are called by the Honerable Congressmen, bloodsuckers but let those gentlemen take the pains to consult the Register of Clerks Salaries & they will find, that such a sanguinary epithet does not apply to the majority. Certain it is that some of them do not get as much as they deserve, but it is not certain that any of them get more than they deserve.
          The apportionment of Salary, I should suppose, is one of the most unpleasant tasks which falls to the lot of Heads of depts or offices. It cannot be agreeable to them, tho’ Custom has sanctioned it, to permit such a disparity in the Salaries, when they know, that if they do not encourage a Clerk he must often become a kind of vassal; a being more dependant than the most menial Servants of our Metropolis; who, if they have reason to be dissatisfied can easily find other employers. It is not so with an unfavoured Clerk, he is even deprived of that little gratification. The longer he remains in this situation, the more difficult it is to effect his promotion; for no other person will listen to his application without a recommendation from him by whom he is employed. But what chance, think you has a clerk in such a predicament, of an efficient recommendation, or how will his feelings permit him to ask it?
          Necessity induces many to enter an office with a Salary of 5 or 600$ & when once a man perceives no chance of promotion, it must abstract his mind, if he have any merit, if he have any regard for his family, to other views & pursuits. Yet, unfortunately, when his mind is so abstracted, he cannot take a pride in the business of his employer, which is necessary to constitute what we call a good Clerk. Hence the chance of promotion in the line of his employ, is still more distant, & the uncharitable idea, is, if he gets no more, he is worth no more! Should he not succeed in his prospects, it operates as a libel on his capacity, perhaps he becomes a victim to disappointment, or his degradation is sealed forever!
          What a picture am I drawing for the public eye, it is one which my pen blushes to present, but it is nevertheless a faithful Representation.
          From the proofs I have already received of your disposition I flatter myself that you will feel no hesitation in investigating whatever may be projected for the benefit of the public and the community who are most interested. I therefore beg the favor of your correspondence & the most Strict examination of the subject proposed, herein, in order if I cannot obviate any objections you may suggest that I may abandon the effort.
          Yours very respectfullyJno Wilson
        